United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.G., widow of M.G., Appellant
and
DEPARTMENT OF THE AIR FORCE,
SPACE & MISSILE SYSTEMS CENTER,
El Segundo, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Steven E. Brown, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1080
Issued: March 26, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On May 3, 2018 appellant, through counsel, filed a timely appeal from a February 26, 2018
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish entitlement to
survivor benefits due to the deceased employee’s suicide.
FACTUAL HISTORY
On April 25, 2017 appellant, the employee’s widow, filed a claim for compensation by
widow, widower, and/or children (Form CA-5) for survivor benefits in her capacity as wife of the
deceased employee. She noted the nature of injury which caused death as “suicide” and listed a
date of death as August 28, 2014. An unsigned Official Superior’s Report of Employee’s Death
(Form CA-6) also noted a date of death as August 28, 2014 and description of the injury as
“unknown.”
A notification of personnel action (Form SF-50) indicated that the employee worked in the
Information Technology (IT) department for the employing establishment. The record reveals
that, in 2010, the employee was appointed as the designated Information Systems Security
Manager (ISSM). He was subsequently relieved of his role as ISSM and was counseled on his
work performance. In 2012 the employee was reinstated to the ISSM role.
OWCP received a 32-page memorandum of expert findings by D.B., a licensed private
investigator, along with various records, reports, documents, and photographs that he had
reviewed. The memorandum provided a timeline of events leading up to the employee’s death.
In March 2014, Lieutenant Colonel (LTC) D.K. learned that the employee had started
unsubstantiated rumors about his supervisor, Special Security Officer (SSO) A.P.’s, financial nondisclosures. It indicated that concerns were also raised regarding the employee’s work
performance. LTC D.K. informed the employee of a pending investigation and potential
disciplinary action. The memorandum noted that, from March 10 to 18, 2014, the employee was
off work on sick and personal leave. On March 18, 2014 he attempted suicide and was hospitalized
from March 18 to April 29, 2014. The employee was subsequently diagnosed with moderate
recurrent major depression and received psychiatric help. On April 30, 2014 he returned to parttime modified duty, working four hours per day. On Thursday, May 1, 2014 LTC D.K. informed
the employee that the investigation was complete and advised him of an upcoming meeting on
Monday, May 5, 2014 in order to discuss potential disciplinary action. The employee asked LTC
D.K. if he could disclose the results of the investigation and potential discipline, but LTC D.K.
informed the employee that he could not discuss the results of the investigation. The memorandum
noted that Friday, May 2, 2014, was the employee’s regular day off.
The memorandum further indicated that, when the employee did not report to work on
Monday, May 5, 2014 and was not at home when appellant returned from work, she attempted to
locate him. When appellant was unable to reach him by cell phone or otherwise locate him, she
filed a missing person’s report that evening. The memorandum noted that on May 9, 2014 the
employee’s vehicle was found abandoned in a public area. It reported that on May 11, 2014
appellant found a handwritten note dated May 5, 2014 and signed by the employee in their trust
papers, which stated: “[Appellant] shall get all upon my death ... Don’t forget AF life insurance.”
The memorandum related that on August 28, 2014 the employee’s remains were found in a remote
location, approximately two miles from the location of his abandoned vehicle. The remains were

2

not positively identified as the employee until September 17, 2014. The memorandum noted that
foul play was not suspected as there were no suspicious circumstances.
The memorandum also provided a detailed summary of the employee’s medical history. It
noted that the employee had been treated for anxiety in 1993, for depression in 2006 when his
biological father died, and for depression in 2011 when his mother died. The memorandum noted
that according to the employee’s March 2014 hospitalization records, he was receiving treatment
for depression with suicide attempt. The employee had reported problems with his boss, a toxic
work environment, being under investigation, and work written reprimands as attributing to his
depression. The memorandum indicated that, after four weeks of group therapy, the employee was
discharged with a good prognosis. It related that he no longer had suicide ideation, but he did not
want to return to work and was exploring options to maximize retirement benefits.
The record also contained the employee’s suicide letter from his March 2014 suicide
attempt. The employee described the depression he suffered from after both of his parents died.
He also related that he found out recently that he was under investigation at work and guessed that
it was for something that SSO A.P. “cooked up.” The employee also provided a history about his
time with the employing establishment and with SSO A.P. He explained that around June 2010,
SSO A.P. had been promoted over him to a GS-13 level position. The employee indicated that
soon after her promotion, SSO A.P. asked him for a general appraisal of the situation within his
department. He informed her that he did not have nearly enough staff and that they seemed to
have a problem with constant turnover. The employee explained that he needed more staff because
the users of their system had grown 600 percent from 60 to almost 360 users. He also pointed out
that they had more reporting requirements and were in charge of a video teleconferencing system.
The employee also described that in September 2011 he took two months of Family and Medical
Leave Act (FMLA) leave to care for his ill mother, who eventually died. He noted that she left
him a sizable inheritance and that he disclosed the financial information to SSO A.P. as is required
for someone with his security clearance. The employee related that when he saw SSO A.P., after
he returned to work, the first thing she said was “I guess your give a s*** factor just went out the
window.”
The memorandum concluded that “Upon discharge from therapy and return to full-time
work status, [the employee’s] disappearance and suicide were the result of his toxic workplace
environment created by his superiors.” It explained that he was subject to conduct by his superiors
that was severe or pervasive enough to create a work environment that a reasonable person would
consider to be intimidating, hostile, or abusive. The memorandum reported that the employee’s
initial suicide attempt and consequential hospitalization and outpatient group therapy, followed by
his disappearance and suicide, were “materially and substantially aggravated by the workplace
conditions created by his superiors.”
The record also contains an extensive case file from the Air Force Office of Special
Investigations,3 which included various investigative reports, e-mails, personnel records,
statements, internal memorandums, medical reports, interview notes, and other documents,
3

The Board notes that large portions of the documents, specifically names and other personal identifiable
information (PII) have been redacted. The lack of PII makes it difficult to identify which people the documents are
about.

3

regarding the investigation into the facts and circumstances surrounding the employee’s
disappearance and death and the unauthorized media found in his desk after his death. The case
file contained various reports of investigative activity dated September 19, 2014 to May 29, 2015.
The reports indicated that on February 24, 2014 the employee received an oral admonishment
based on delays in accomplishing assigned work and failure to carry out assigned work. On
March 4, 2014 he was issued a “Letter of Investigation.” The reports also indicated that the
employee had performance issues at work, struggled to keep up with a high workload, and had a
difficult relationship with his supervisors at work.
In a statement dated October 10, 2014, appellant related that around 2010 the employee
began to express concerns to her about a large increase in the amount of work. She indicated that
from 2010 to 2014 he became increasingly frustrated with work. Appellant described how the
employee took care of his sick mother from June to September 2011 before she died. She reported
that he suffered from depression after his mother passed away and also felt like his supervisors at
work were not being supportive. Appellant also asserted that SSO A.P. had violated the
employee’s privacy by disclosing to other coworkers that he obtained a sizable inheritance after
his mother passed away. She indicated that on March 4, 2014 he was informed that there was a
pending investigation about him. On March 18, 2014 appellant came home from work and found
the employee passed out in the kitchen floor. She reported that, after the March 2014 suicide
attempt, he attended a work-related stress program for six weeks and returned to part-time
modified-duty work on April 30, 2014. Appellant explained that because the employee’s work
situation did not improve, they decided that the employee should officially resign his position. She
related that at approximately 11:30 a.m. on May 5, 2014 the employee informed her that he had
resigned from his position. Appellant reported that when she returned home from work and the
employee was not there, she attempted to locate him. She alleged that, according to telephone
records, the employee called the employing establishment 29 times on May 5, 2014. Appellant
noted that one of her biggest questions is what did LTC D.K. say to the employee that made him
disappear.
By letter dated June 1, 2017, the employing establishment controverted appellant’s claim.
It contended that there was no conclusive cause of death because the employee’s alleged suicide
was not confirmed by the evidence. The employing establishment also asserted that there was no
medical documentation to establish that the employee’s disappearance and subsequent death was
causally related to his employment. It further alleged that there was no compensable factor of
employment.
By development letter dated August 22, 2017, OWCP advised appellant that it required
additional medical evidence to establish that the employee’s death was causally related to factors
of his federal employment. It requested that she submit a medical report providing a history of the
disease which caused or aggravated the employee’s condition resulting in death, a diagnosis of the
disease, and an opinion on the relationship of the disease and death to factors of his federal
employment. OWCP also requested that appellant describe what specific employment factors she
believed resulted in his death.
Appellant responded to OWCP’s development letter on September 18, 2017. She related
that, based on the recommendation of the employee’s doctor, he decided to return to work part
time on April 30, 2014. Appellant indicated that, after the employee returned to work, he told her

4

that LTC D.K. would not give him information about the March 2014 investigation. She explained
that she and the employee decided that he would resign from his position. Appellant again
described the events from May 1 to 5, 2014 leading up to the employee’s disappearance. She also
detailed her attempts to contact LTC D.K. after the employee’s disappearance in order to gain
more information about the toxic work environment and why the employee may have disappeared.
OWCP also received a forensic psychological evaluation report by Dr. Seth Bricklin, a
clinical psychologist, dated August 9, 2017. Dr. Bricklin explained that appellant had contacted
him to determine whether incidents at the employee’s work were a cause or contributing factor in
his suicide. He provided a summary of his interviews with various individuals, including D.B.,
the private investigator, appellant, and the employee’s coworkers. Dr. Bricklin noted that in an
interview, K.W., the employee’s former coworker and personal friend, related that after SSO A.P.
was promoted over the employee, the employee complained of being overworked. Furthermore,
Dr. Bricklin recounted that G.C., the employee’s former coworker, had noted that the employee
was overwhelmed by his job. G.C. explained that the employee’s IT department had three people,
but after two months, there were only two individuals working.
Dr. Bricklin also reviewed the employee’s psychiatric and medical treatment records. He
noted diagnoses of major depressive disorder, recurrent heart condition, and other problems related
to employment. Dr. Bricklin reported that the employee became clinically depressed after he
returned to work from being on leave to care for his mother. He explained that the employee
realized that the only option that would allow him to maintain his dignity would be to retire with
a clean record. Dr. Bricklin reported that once the employee believed that he was going to be
disciplined, or possibly fired, suicide became the only option. He concluded that the employee’s
suicide was a result of “a diagnosis of [m]ajor [d]epression and that the cause of his depression
was directly related to stress due to mistreatment at work.”
In an October 25, 2017 letter to OWCP, the employing establishment noted that it was
responding to OWCP’s August 22, 2017 development letter. It related that the employee was at
work on Thursday, May 1, 2014, when LTC D.K. spoke with the employee and asked to see him
on Monday, May 5, 2014 to discuss the results of the investigation. The employing establishment
explained that at the time of the May 1, 2014 conversation, LTC D.K. had decided that he would
impose a Letter of Reprimand on the employee. It reported that, on May 5, 2014, the employee
called LTC D.K. and asked if he needed to bring a lawyer to his meeting and LTC D.K. told him
no. The employee also asked LTC D.K. if the issue would go away if he resigned and LTC D.K.
told him that he could not answer that question. He then asked what the results of the investigation
were and LTC D.K. informed him that he could not give him the results over the telephone. The
employing establishment related:
“The manner in which [LTC D.K.] chose to handle this notification may be
inconsistent with advice offered during training for [employing establishment]
supervisors. A more prudent approach would typically be to refrain from
communicating troubling information at the end of the workweek so that the
employee is not left alone over the weekend assuming a worst case outcome without
any emotional support being available. This consideration would be especially
important when dealing with an employee who has been undergoing treatment for

5

depression after a failed suicide attempt. See Suicide Prevention Program,
paragraphs 2.29.1&3 and 3.1.6, 6 October 2014, as amended.”
The memorandum also reported that on June 1, 2015 General S.G., the prior commander
at the employing establishment, served a Notice of Proposed Reprimand on LTC D.K., which
faulted him for major security lapses within his organization and also for his treatment of the
employee. It included an excerpt from the letter to LTC D.K.:
“You exercised questionable judgment and leadership with respect to your
treatment of subordinates…. When [the employee] returned from sick leave on
Thursday, May 1, 2014, you informed him that the investigation was complete and
that you would apprise him of the results on the following Monday, since Friday,
May 2, 2014, was [the employee’s] regularly scheduled day off. Despite [the
employee’s] recent mental health treatment and his subsequent questions to you
about whether the matter could be resolved by his submitting his resignation, you
failed to take steps to show your concern for his well-being, deepened his anxiety,
and failed to arrange any other support for him. [The employee] did not report for
duty the following Monday and subsequently disappeared.”
General S.G. further noted:
“I am disturbed by the apparent lack of sufficient concern and empathy for an
employee who was known to be suffering from stress. You failed to take aggressive
steps to execute as a wingman to demonstrate your concern for the well-being of
an employee who had just returned from receiving medical treatment. You also
failed to arrange for support for [the employee] from others in the unit or from the
many helping agencies on the installation. In the future, I expect you to exercise
better judgment in supporting personnel subject to your authority.”
By decision dated February 26, 2018, OWCP denied appellant’s claim for survivor benefits
finding that she had failed to establish a compensable factor of employment that could have caused
an emotional condition that led to the employee’s suicide in May 2014. It specifically noted that
a letter of proposed reprimand to LTC D.K., regarding his dealings with the employee, was
insufficient to establish error or abuse and was therefore insufficient to establish that the
employee’s death resulted from his employment.
LEGAL PRECEDENT
A claimant for survivor benefits has the burden of proving by the weight of the reliable,
probative, and substantial evidence that the employee’s death was causally related to his or her

6

employment.4 To establish his or her claim that a deceased employee sustained stress in the
performance of duty, which precipitated his or her death, a claimant must submit the following:
(1) Factual evidence identifying and supporting employment factors or incidents
alleged to have caused or contributed to his or her condition;
(2) Rationalized medical evidence establishing that his or her death was due to or
aggravated by an emotional reaction; and
(3) Rationalized medical opinion evidence establishing that the identified
compensable employment factors are causally related to his or her death.5
Appellant has the burden of proof to establish by a preponderance of the reliable, probative,
and substantial evidence the existence of a causal relationship between the employee’s death by
suicide and factors of his or her federal employment.6 The suicide itself must arise out of the
employee’s assigned duties to such an extent as to be regarded as arising out of and in the course
of employment.7 In determining whether an employee’s suicide is causally related to factors of
his or her employment, OWCP has adopted the chain of causation test.8
The Federal (FECA) Procedure Manual explains that not all suicide claims are precluded
by 5 U.S.C. § 8102(a)(2)9 and provides, compensation can be paid if the job-related injury (or
disease) and its consequences directly resulted in the employee’s domination by a disturbance of
the mind and loss of normal judgment which, in an unbroken chain, resulted in suicide.10 The
emphasis is on a showing of genuine brain derangement of psychosis, as distinguished from mere
melancholy, discouragement, or other sane condition such as depression.11 Under the chain of
causation test, OWCP’s procedures provide that, if the injury and its consequences directly resulted
in a mental disturbance, or physical condition which produced a compulsion to commit suicide,
and disabled the employee from exercising sound discretion or judgement so as to control that
compulsion, then the test is satisfied and the suicide is compensable.12 OWCP’s procedures add

4

L.R. (E.R.), 58 ECAB 369 (2007).

5

See Martha L. Watson, 46 ECAB 407 (1995).

6

Rosita Mahana (Wayne Mahana), 53 ECAB 503 (2002).

7

Id.

8

Id.

9
Section 8102(a)(2) of FECA precludes payment of compensation for disability or death sustained in the
performance of duty where the injury or death is caused by the employee’s intention to bring about the injury or death
of himself, herself, or another. See 5 U.S.C. § 8102(a)(2).
10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Performance of Duty, Chapter 2.804.15 (September 1995).

11

A. Larson, The Law of Workers’ Compensation § 38.01 (2016).

12

See supra note 10 at Chapter 2.804.15(b)(2).

7

that, for the suicide to be compensable, the chain of causation from the injury to the suicide must
be unbroken.13
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment.14 In the case of Lillian Cutler,15 the Board
explained that there are distinctions as to the type of employment situations giving rise to a
compensable emotional condition under FECA. There are situations where an injury or illness has
some connection with the employment, but nevertheless does not come within the concept or
coverage under FECA.16 Where the claimed condition results from an employee’s emotional
reaction to his or her regular or specially assigned duties or to a requirement imposed by the
employment, the condition comes within the coverage of FECA.17 On the other hand, when an
injury or illness results from an employee’s feelings of job insecurity per se, fear of a reductionin-force or his or her frustration from not being permitted to work in a particular environment or
hold a particular position, unhappiness with doing work, or frustration in not given the work
desired or hold a particular position, such injury or illness falls outside FECA’s coverage because
they are found not to have arisen out of employment.18
To the extent that disputes and incidents alleged as constituting harassment and
discrimination by supervisors and coworkers are established as occurring and arising from the
employee’s performance of his or her regular duties, these could constitute employment factors.19
However, for harassment or discrimination to give rise to a compensable disability under FECA,
there must be evidence that harassment or discrimination did in fact occur. Mere perceptions of
harassment or discrimination are not compensable under FECA.20 A claimant must establish a
factual basis for his or her allegations that the harassment occurred with probative and reliable
evidence. Unsubstantiated allegations of harassment or discrimination are not determinative of
whether such harassment or discrimination occurred.21 With regard to emotional claims arising
under FECA, the term harassment as applied by the Board is not equivalent of harassment as
defined or implemented by other employing establishments, such as the Equal Employment
Opportunity Commission, which is charged with statutory authority to investigate and evaluate
such matters in the workplace. Rather, in evaluating claims for workers’ compensation under

13

Id. at Chapter 2.804.15(b)(3).

14

L.D., 58 ECAB 344 (2007); Robert Breeden, 57 ECAB 622 (2006).

15

28 ECAB 125 (1976).

16

A.K., 58 ECAB 119 (2006); David Apgar, 57 ECAB 137 (2005).

17

L.S., Docket No. 16-0769 (issued July 11, 2016).

18

William E. Seare, 47 ECAB 663 (1996).

19

David W. Shirey, 42 ECAB 783, 795-96 (1991).

20

Jack Hopkins, Jr., 42 ECAB 818, 827 (1991).

21

James E. Norris, 52 ECAB 93 (2000).

8

FECA, the term harassment is synonyms, as generally defined with persistent disturbance, torment,
or persecution, i.e., mistreatment by coemployees or workers.22
Administrative and personnel matters, although generally related to the employee’s
employment, are administrative functions of the employer rather than the regularly or specially
assigned work duties of the employee and are not covered under FECA.23 However, the Board
has held that, where the evidence establishes error or abuse on the part of the employing
establishment in what would otherwise be an administrative matter, coverage will be afforded.24
In determining whether the employing establishment has erred or acted abusively, the Board will
examine the factual evidence of record to determine whether the employing establishment acted
reasonably.25
In cases involving emotional or stress-related conditions, the Board has held that when
working conditions are alleged as factors in causing a condition or disability, OWCP, as part of its
adjudicatory function, must make findings of fact regarding which working conditions are deemed
compensable work factors of employment and are to be considered by a physician when providing
an opinion on causal relationship and which working conditions are not deemed compensable
factors of employment and may not be considered.26 If an employee does implicate a factor of
employment, OWCP should then determine whether the evidence of record substantiates that
factor. As a rule, allegations alone by a claimant are insufficient to establish a factual basis for an
emotional condition claim. The claim must be supported by probative evidence.27 If a
compensable factor of employment is substantiated, OWCP must base its decision on an analysis
of the medical evidence.28
ANALYSIS
The Board finds that this case is not in posture for decision.
The Board finds that appellant has established overwork as a compensable employment
factor. Overwork, when substantiated by sufficient factual corroboration, may constitute a
compensable factor of employment.29 Appellant submitted evidence which reveals that the
employee had alleged, prior to his death, that he was suffering from stress at work due to an
increased workload. In the employee’s March 2014 suicide letter he related that he had informed
22

Beverly R. Jones, 55 ECAB 411 (2004); supra note 20.

23

Matilda R. Wyatt, 52 ECAB 421 (2001); Thomas D. McEuen, 41 ECAB 387 (1990), reaff’d on recon., 42 ECAB
556 (1991).
24

William H. Fortner, 49 ECAB 324 (1998).

25

Ruth S. Johnson, 46 ECAB 237 (1994).

26

Dennis J. Balogh, 52 ECAB 232 (2001).

27

Charles E. McAndrews, 55 ECAB 711 (2004).

28

Norma L. Blank, 43 ECAB 384, 389-90 (1992).

29

See I.P., Docket No. 17-1178 (issued June 12, 2018); Bobbie D. Daly, 53 ECAB 691 (2002).

9

his supervisor that he was understaffed because their system’s users had grown 600 percent from
60 to almost 360 users. The employing establishment has not contested the assertion that the
system had grown in the manner the employee had indicated prior to his death. The employee also
indicated that he had more reporting requirements and was in charge of a video teleconferencing
system. He noted that SSO A.P. told him that she would get him more help, but the help did not
come. Furthermore, in an October 10, 2014 statement, appellant related that, around 2010, the
employee became increasingly frustrated about a large increase in his workload. Dr. Bricklin also
recounted that K.W., had indicated that the employee complained of being overworked. He also
related that according to an interview with G.C., the employee’s former coworker, the employee
was overwhelmed by his job duties. In his interview G.C. explained that the employee’s IT
department had three people, but after two months, there were only two individuals working. The
employing establishment did not challenge these allegations and they are supported by
corroborating statements of coworkers, appellant, and the contemporaneous documentation
including the employee’s suicide note. The Board thus finds that the evidence of record is
sufficient to substantiate the allegations of overwork and thus establish a compensable
employment factor.
Appellant has also contended that the employee sustained workplace stresses, which
caused him to commit suicide, as a result of a toxic work environment by his supervisors. She has
specifically questioned the actions of LTC D.K. from May 1 to 5, 2017, which preceded the
employee’s disappearance and death. As noted above, when an employing establishment’s actions
in an administrative matter are shown to be erroneous or abusive, the claim is compensable.30 The
record reflects that on March 1, 2014 LTC D.K. advised the employee of a meeting on May 5,
2014 that the investigation was complete, and that he had already prepared a Letter of Reprimand.
However, instead of advising the employee of the results of the completed investigation and
subsequent disciplinary action, LTC D.K. made the employee wait until the following Monday
and refused to inform him of the results despite the employee’s repeated requests to obtain the
information. This refusal was contemporaneous with the employee’s treatment for stress-related
conditions.
The Board finds that there is sufficient evidence of record to establish that the actions of
LTC D.K. from May 1 to 5, 2014 constitute error or abuse on the part of the employing
establishment. The employing establishment’s October 25, 2017 letter to OWCP expressly shows
that LTC D.K. did not follow the employing establishment’s own policy to not provide upsetting
information at the end of the workweek, particularly to an employee who had received treatment
for depression and a failed suicide attempt.31 It admitted that how LTC D.K. notified the employee
of pending disciplinary action “may be inconsistent with advice offered during training for
[employing establishment] supervisors” and referenced its own Suicide Prevention Program
Directive. Error or abuse is further demonstrated by the fact that LTC D.K. received a Letter of

30

See Thomas D. McEuen, supra note 23.

31

See M.C., Docket No. 14-1135 (issued June 7, 2016) (the Board found error or abuse on the part of the employing
establishment where a security officer testified that another security officer did not follow its own de-escalation policy
when he placed the claimant in a control hold and escorted her off the premises).

10

Admonition on June 1, 2015 for his treatment of the employee.32 The letter critiqued LTC D.K.
for exercising “questionable judgment and leadership with respect to [his] subordinates.” The
Board thus finds that appellant has submitted sufficient evidence to establish error or abuse by the
employing establishment when LTC D.K. notified the employee on May 1, 2014 that the
investigation was complete, refused to give the employee information about the results of the
investigation or any disciplinary action, and instructed the employee to wait until May 5, 2014 for
a meeting.
Appellant has also described several instances of alleged harassment on the part of SSO
A.P. towards the employee. She related that SSO A.P. violated the employee’s privacy by
disclosing to other coworkers that the employee obtained a sizable inheritance after his mother
died in 2011. Appellant has also described a situation when SSO A.P. told the employee: “I guess
your give a s*** factor just went out the window” when the employee returned to work after his
mother had died. The Board finds, however, that the evidence of record does not establish that
these specific incidents of verbal abuse or privacy violations are compensable factors of
employment. Appellant has provided no corroborating evidence or witness statements to support
her or the employee’s allegations regarding SSO A.P.’s statements or conduct. As noted above,
mere perceptions of harassment or discrimination are not compensable under FECA.33 A claimant
must establish a factual basis for his or her allegations that the harassment occurred.34 Because
appellant has not provided corroborating evidence to verify her allegations regarding SSO A.P.’s
actions towards the employee, she has not established a factual basis for her claim as to this
allegation.
The Board finds that appellant has not established a compensable employment factor under
FECA with respect to the alleged harassment against the employee by SSO A.P. However, the
Board also finds that the evidence of record is sufficient to establish that LTC D.K.’s actions
preceding the employee’s disappearance on May 5, 2017 constitute error or abuse and, therefore,
appellant has established a compensable employment factor under FECA. Additionally, the Board
finds that the evidence of record is sufficient to establish that the employee was overworked, which
constitutes a compensable employment factor under FECA.
By denying appellant’s claim, OWCP has not reviewed the medical opinion evidence
submitted on the issue of causal relationship. The Board will, therefore, set aside OWCP’s
February 26, 2018 decision and remand the case for review of the medical opinion evidence as it
relates to the accepted compensable factors of employment.35 After such further development as
deemed necessary, OWCP shall issue a de novo decision on the issue of entitlement to survivor
benefits.

32
See K.A., Docket No. 14-0017 (issued August 4, 2014) (the Board determined that a grievance settlement between
management and the union, which agreed that supervisors had acted wrongly against the claimant, was sufficient to
show error or abuse on the part of the employing establishment).
33

Supra note 20.

34

Supra note 21.

35

See E.M., Docket No. 16-1695 (issued June 27, 2017); Tina E. Francis, 56 ECAB 180 (2004).

11

CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the February 26, 2018 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further action
consistent with this opinion.
Issued: March 26, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

12

